.Upon reargument, judgment reversed upon the law, with costs to appellants, and judgment directed in favor of plaintiffs for the sum of $500, the amount of the deposit paid, with interest from June 23, 1925, with costs. Upon the evidence, plaintiffs were clearly entitled to judgment for the amount of their deposit. Findings of fact and conclusions of law contrary to this decision are reversed and new findings will be made in accordance herewith. Lazansky, P. J., Rich, Young, Hagarty and Carswell, JJ., concur. Settle order on notice.